Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

DETAILED ACTION
EXAMINER’S AMENDMENT
 	An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37CFR 1.312. To ensure consideration such as amendment, it MUST be submitted no later the payment of the issue fee.

2.  	Authorization for this examiner’s amendment was given by Attorney Beatrice L. Koempel-Thomas (Reg. No. 58,213) on February 16, 2021.

3. 	The claims have been amended as follows:

16.	(Proposed Examiner Amendment for Allowance) A database system comprising:
 	one or more processors;
 	computer readable media operatively coupled to the one or more processors, the computer readable media storing tables including:
 	a vertex table comprising:	
	a vertex identifier column, and 
	a first graph identifier column; and

	a second graph identifier column,
	a node identifier column, and
	an edge type column;
a query service exposing an application programming interface for receiving a request, the request to find related entities associated with a target entity and comprising an entity identifier corresponding to the target entity and a graph level of the request;
the database system configured to:
	set a target identifier to an initial value based on the entity identifier;
	perform one or more iterations based on the graph level of the request to generate a result set responsive to the request, wherein the one or more iterations include:
		accessing the vertex table;
		determining, from the vertex table, a graph identifier for the target identifier based on an entry in the first graph identifier column corresponding to an entry in the vertex identifier column matching the initial value of the target identifier;
		accessing the edge table;
		determining a next identifier value based on an entry node identifier column corresponding to an entry in the second graph identifier column matching the graph identifier;
		determining to perform a next iteration of the one or more iterations based on:
			the graph level of the request, and

		based on the determination to perform the next iteration:
		setting the value of the target identifier to the next identifier value and performing the next iteration, or
		adding entity information corresponding to the next identifier to the result set;
wherein the application programming interface returns the result set generated by performing a plurality of searches in the vertex table and the edge table, wherein a number of the plurality of searches is based on the graph level of the request.

Allowable Subject Matter
 	Claims 1-16 and 19-20 are allowed.  Claims 17-18 are cancelled.
 	The following is an Examiner’s statement of reasons for allowance: The prior art of records do not teach or fairly suggests the combination of the claimed steps as recited in the applicant’s independent claims,” receiving a request to find related entities associated with a target entity, the request including an entity identifier corresponding to the target entity and a graph level of the request; exposing an application programming interface to receive the request; setting a target identifier to an initial value based on the entity identifier; performing one or more iterations based on the graph level of the request to generate a result set responsive to the request, wherein the one or more iterations include: accessing a vertex table, the vertex table including: a vertex identifier column, and  a first graph identifier column; determining, from the vertex table, a graph 

 	The dependent claims, being definite, further limiting, and fully enabled by the specification are also allowed.

 	Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee. Such submissions should be clearly labeled
“Comments on Statement of Reasons for Allowance.”

Conclusions/Points of Contacts.

 	Any inquiry concerning this communication or earlier communications from the examiner should be directed to MULUEMEBET GURMU whose telephone number is (571)270-7095.  The examiner can normally be reached on M-F 9am - 5pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Tony Mahmoudi can be reached on 5712724078.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/MULUEMEBET GURMU/Primary Examiner, Art Unit 2163